Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Vitran Logistics expands its relationship with Sam's Club to California TORONTO, Feb. 2 /CNW/ - Vitran Corporation Inc. (NASDAQ: VTNC, TSX: VTN), a North American transportation and logistics firm, is pleased to announce that its operating subsidiary, Vitran Logistics Inc., is expanding its relationship with Sam's Club. Vitran currently operates a dedicated Distribution Center for Sam's Club in Chicago servicing parts of Illinois, Indiana, and Wisconsin. Effective February 1, 2009, Vitran will be opening a second facility in Ontario, California to meet Sam's Club 3PL requirements in this market. Vitran President and Chief Executive Officer Rick Gaetz stated, "We are particularly pleased with this expansion to southern California which leverages our LVLA acquisition of a year ago, as well as the fact that Sam's Club's management is confident that we are capable of an expanded relationship in their supply chain network." With this most recent expansion, Vitran Logistics increased its square footage under management to 2.1 million. About Vitran Corporation Inc. Vitran Corporation Inc. is a North American group of transportation companies offering less-than-truckload, logistics, truckload, and freight brokerage services. To find out more about Vitran Corporation Inc. (NASDAQ: VTNC, TSX: VTN), visit the website at www.vitran.com. This press release contains forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995 and applicable Canadian securities laws. Forward-looking statements may be generally identifiable by use of the words "believe", "anticipate", "intend", "estimate", "expect", "project", "may", "plans", "continue", "will", "focus should" "endeavor" or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on current expectations and are naturally subject to uncertainty and changes in circumstances that may cause actual results to differ materially from those expressed or implied by such forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause Vitran's actual results, performance or achievements to differ materially from those projected in the forward-looking statements. Factors that may cause such differences include, but are not limited to, technological change, increases in fuel costs, regulatory changes, the general health of the economy, seasonal fluctuations, unanticipated changes in railroad capacities, exposure to credit risks, changes in labour relations and competitive factors. More detailed information about these and other factors is included in the annual MD&A on Form 10K under the heading "General Risks and Uncertainties." Many of these factors are beyond the Company's control; therefore, future events may vary substantially from what the Company currently foresees. You should not place undue reliance on such forward-looking statements. Vitran Corporation Inc. does not assume the obligation to revise or update these forward-looking statements after the date of this document or to revise them to reflect the occurrence of future unanticipated events, except as may be required under applicable securities laws. %SEDAR: 00004231E %CIK: 0000946823 /For further information: Richard Gaetz, President, CEO; Sean Washchuk, VP Finance, CFO, Vitran Corporation Inc., (416) 596-7664/ (VTNC VTN.) CO: Vitran Corporation Inc. CNW 06:00e 02-FEB-09
